DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (USPA 2013/0122180) in view of Rettenmaier (USPA 2011/0143012) and Mikhailyuk et al., the two latter references previously made of record. 
Regarding amended and new Claims 1, 4, 8-12, 21, 22, Brooks teaches a consumable comprising an algae species and more particularly, a microalgae species, where the consumable is a food ingredient, and where algae cells of the microalgae species are coated, emulsified or encapsulated with a lipid, as Brooks teaches a food ingredient composition in the form of a microalgal flour made with a species of microalgae such as Chlorella but is not limited to Chlorella (Paragraphs 10-12, 14-18), where the food ingredient/microalgal flour is a homogenate containing predominantly or completely lysed microalgal cells in the form of a powder comprising at least 16% triglyceride oil, where the triglyceride oil comprises an 18:1 lipid or is a combination of different carbon chain lengths, including 14:0, 18:0, 18:1, 18:2 and 18:3 and less than 2% oil of a chain length 20 or longer (Paragraph 10). Therefore, the oil within the flour 
Regarding amended Claims 1, 8 and 9, Brooks does not specifically teach where the consumable/food ingredient comprise cells from the claimed algae species.
Rettenmaier teaches a consumable comprising a species of algae from the genus Klebsormidium where the consumable is a food ingredient or a food for human consumption, as Rettenmaier teaches an algae suspension admixed with a filtration media which can be used as a food supplement or ingredient, where the filtration media includes grains, plant materials, biomass, fermentation byproducts, flour etc., and teaches where the algae suspension can come from microalgae from a variety of genera including Klebsormidium or Chlorella or others (Paragraphs 8, 9, 25, 26), and therefore teaches algae from one of the known species from the genera Klebsormidium. Rettenmaier teaches harvesting algae using a filtration media and where the thus harvested algae can then be used as a food supplement, which may or may not contain the filtration media (Paragraphs 6, 24). Rettenmaier teaches that algae biomass shows great promise as a food supplement and teaches a low cost method of harvesting the Klebsormidium and Chlorella, where the two discussed microalgae genera are seen to be functional equivalents based on the teachings of Rettenmaier. 
Brooks in view of Rettenmaier does not specifically teach one of the two claimed species of Klebsormidium.
Mikhailyuk teaches Klebsormidium species and specifically teaches of Klebsormidium flaccidum as one of the main morphotypes (Page 750, Column 1, Paragraph 1). Regarding Claim 4 in particular, where the species of algae is obtained by processing the biological material of the claimed deposit, since Applicant discloses that the claimed deposit comprises Klebsormidium flaccidum and Mikhailyuk teaches such a species and morphotype, the claim is seen to be met by the teaching in Mikhailyuk. It is also noted that absent a recitation of what the “processing is”, the teaching of the algae is deemed to meet the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the consumable/food ingredient taught by Brooks to have been made with an alternate microalgal species such as a species of Klebsormidium in view of the teachings of Rettenmaier, and to have comprised one of the particular species claimed, such as Klebsormidium flaccidum in particular, as it is known as a main species of the genus Klebsormidium and therefore one of ordinary skill 
Regarding amended Claims 6, 7, 10-12, it is noted that these claims only further specify or limit the alternative consumable compositions recited in Claim 1, but do not positively recite or require that the consumable is one of the components recited in Claims 6, 7, 10-12. Therefore, Brooks in view of Rettenmaier and Mikhailyuk are seen to teach and render obvious Claims 1, 8 and 9, in particular, the limitation of the food ingredient as claimed, and therefore are seen to meet the limitations of the balance of the claims as well for the above mentioned reasons. 

Response to Arguments
The Examiner has amended the prior art rejection in light of Applicant’s amendments to the claims and in light of further consideration of the prior art by the Examiner. Therefore, Applicant’s arguments with respect to the pending and claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        12/7/2021